Day, J.,
dissenting.
*265A dissent to the majority opinion is respectfully registered with the following observations:
1. The supreme executive power shall be vested in the governor. Const, art. IV, sec. 6. As commander-in-chief of the military forces of the state he may call out the same to execute the law. Const. art. IV, sec. 14. The civil administration of the law of the state is vested in the governor. Comp. St. 1929, sec. 81-101. Sections 84-201 to 84-210, Comp. St. 1929, fix the duties of the attorney general of the state. The duties and powers conferred upon him by these sections do not include the right to appeal from an order of the state board of equalization and assessment.
2. The right to bring error proceedings from an order of the state board of equalization and assessment is statutory. It is provided for by section 77-1004, Comp. St. 1929, and is limited to any person, county or municipality affected thereby. This section does not confer upon the attorney general in an official capacity the right of taking such an appeal. Section 77-509, Comp. St. 1929, provides for error proceedings from the board of equalization and assessment in the case of railroad property and specifically provides that the attorney general in such a case shall have the right to bring the proceedings. It may be fairly inferred that, where the legislature does not confer this right, the right does not exist. In Reimers v. Merrick County, 82 Neb. 639, this court held: “Whenever the legislature provides for an appeal to a court from a decision of a board of equalization, that court, no matter what may be its grade, is one of limited jurisdiction for said purpose, and must keep strictly within the letter of the statute defining its power.”
3. One of the duties of the attorney general is to represent the state and the executive officers. The statutes give him some discretion in this matter. However, this" ought not to be held to give him authority to appear in an action adverse to the state or the executive officers in the absence of corruption or criminal acts of the executives. Mere irregularity in the performance of exec*266utive duties does not confer upon him the power to appear adversely.
4. Furthermore, the tax commissioner is a constitutional officer of the state. Const, art. IV, sec. 28. He has jurisdiction over the administration of the revenue laws of the state and together with the governor, secretary of state, state auditor and state treasurer shall have power to review and equalize assessments of property for taxation within the state. This delegation of power by the Constitution is exclusive and must therefore make untenable any theory of implied delegation of power. For a discussion of this provision of the Constitution see Elmen v. State Board of Equalization and Assessment, 120 Neb. 141.
5. The state board of equalization is an administrative board and is not required to conduct hearings with the formality and technical perfection of a trial court. Hacker v. Howe, 72 Neb. 385 ; Chicago & N. W. R. Co. v. State Board of Equalization and Assessment, 121 Neb. 592. In the last cited case this court held: “It is to be presumed that a board of equalization and assessment is composed of members who are familar with and have a knowledge of the details connected with the assessment of properties, and, in the absence of unlawful procedure, or apparent mis judgment or omission of vital facts, this court will not interfere with the board’s jurisdiction of the subject-matter.”
The writer is of the opinion that the proceeding in error should be dismissed.